COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Dion Vernon Williams v. The State of Texas

Appellate case number:   01-19-00783-CR

Trial court case number: 1577604

Trial court:             County Criminal Court No. 9 of Tarrant County

        This case was abated and remanded to the trial court to determine whether to appoint
counsel to represent appellant. A supplemental clerk’s record has been filed containing an order
by the trial court appointing counsel. Accordingly, the appeal is reinstated.
       It is so ORDERED.

Judge’s signature: ___/s/ Gordon Goodman______
                               Acting individually


Date: ___August 17, 2021____